Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 1 of 18

EXHIBIT A
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 2 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDITH BLANK

et al.

Plaintiffs,
v. Case No. 19-cv-3645

THE ISLAMIC REPUBLIC OF IRAN

Nm me ee eee ee ee ee”

Defendant.

DECLARATION OF PLAINTIFF EDITH BLANK
Edith Blank declares pursuant to 28 U.S.C. Section 1746 as follows:

1. Tam over eighteen and am competent to testify about the facts personally known to
me as set forth herein.

2. I was born in the United States of America and have been at all times throughout my
life a United States citizen. I am currently a resident of Texas.

3. Iam the mother of Charles (“Chuck”) Blank, who was a plaintiff in Akins v. Iran, 332
F. Supp. 3d 1 (D.D.C. 2018), and was awarded a judgment in that case.

4. Chuck was my first son. I already had two great daughters, Debbie and Christine, and
after Chuck was born we had another younger son, Andrew. Chuck was an over-achiever. He
always excelled at everything he did, and he worked very hard at everything he did. These traits
were evident in him from a very young age, and they helped him become an Eagle Scout when
he was young, and later a “Top Gun” fighter pilot instructor in the Air Force’s Flight Training

school.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 3 of 18

5. We lived abroad for much of the time we were raising the kids, as my husband was in
the Air Force and we spent time at various distant locations, including Okinawa, Taiwan, and
Turkey. My husband was also stationed in Alaska, where we lived for some time as well. In
some of those foreign locations, we did not receive base housing, and lived in the local economy.
Often our kids had no other American kids around to play with, so they were pretty dependent on
each other for play, sports, and entertainment.

6. We were a very close and loving family, but very tolerant of differences as well. Each
of my children has a unique personality and I would say a strong independent streak, However,
they were united by their love for each other and for their father and me.

5. My husband and I were extremely proud of Chuck and of his success as a top Air
Force pilot. We knew the hard work, training, and skill required. My husband had also been in
the Air Force, but he was not a pilot. He worked as an expert on interpreting and communicating
messages delivered in Morse Code.

6. On June 25, 1996, I was just finishing my shift as a cashier at the BX—the military
exchange where I worked. Suddenly everyone around me was buzzing about some news that
was being broadcast on the TV—there had been a terrorist attack at the Khobar Towers, where I
knew that my son Chuck was housed. My blood ran cold. I had to sit down for a few minutes
and my co-workers came over to comfort me.

7. I had just lost my husband about four months earlier. All I could think of was that I

hoped and prayed that I had not lost my beloved Chuck as well so soon after the loss of my

husband.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 4 of 18

8. When I got home I saw the images on the tv news of the devastation at the residential
complex, and became even more anxious and worried. I was terrified that Chuck was buried
somewhere in the rubble.

9, Fortunately I eventually heard directly from Chuck by phone. He told me that,
although he had been hit and received some wounds, he would be ok. He told me that he had
helped save and evacuate some of those who were hurt much worse than he was.

10. Chuck stayed on in Saudi for several more months, and this was a difficult time for
all of us. We were concerned about the possibility of another attack. | would say that all of us in
the family were anxious.

11. When I first saw Chuck after he returned home he seemed less confident and even a
little nervous at times, which is definitely something I had never seen in him before. He seemed
shook up by what had happened and by the loss of his fellow airmen.

12. Over time, however, Chuck handled the setback in his own way. He determined not
to let the attack get the better of him, or to derail him from his career as a top fighter pilot and
eventually an instructor in the Flight Training School.

13. Nonetheless, I know the attack and the loss of his fellow Airmen hurt him deeply,
and still affects him He has never forgotten what happened, and I know he suffered some
considerable physical after-effects as well, picking glass shards and pieces out of his leg that
surfaced even many years later.

14. I suffered great emotional distress when I first learned of the attack, and when I saw
the effect it had on Chuck. It is only because of his strong will and strength of character that he

was able to overcome what the attack did to him. I have tried to follow his example.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 5 of 18

15. Even to this day, however, | feel the emotional scar caused by that terrible terrorist

attack, and hope and pray that others who were affected, and their families, can overcome the

trauma.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

glh_ 2b

Edith Blan

Executed on October /Q, 2020
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 6 of 18

EXHIBIT B
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 7 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDITH BLANK

et al.

Plaintiffs,
Vv. Case No. 19-cv-3645

THE ISLAMIC REPUBLIC OF IRAN

ll

Defendant.

DECLARATION OF PLAINTIFF CHRISTINE CRAMBLETT
Christine Cramblett declares pursuant to 28 U.S.C. Section 1746 as follows:

1. I am over eighteen and am competent to testify about the facts personally known to
me as set forth herein.

2. I was born in the United States of America and have been at all times throughout my
life a United States citizen. I am currently a resident of Texas.

3. I ama sister of Charles (“Chuck”) Blank, who was a plaintiff in Akins v. Iran, 332 F.
Supp. 3d 1 (D.D.C. 2018), and was awarded a judgment in that case.

4. I grew up ina very close family with my mom and dad, my sister Debbie, and my
brothers Chuck and Andrew. I was few years older than Chuck, and always looked out for him
and tried to help him out.

5. My dad was in the Air Force and we lived abroad for much of the time we were
growing up . I remember living in Okinawa, Taiwan, and Turkey. Later he was stationed in

Alaska and we lived there. In some of these places we did not receive on-base housing, so we
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 8 of 18

were in neighborhoods without too many other American families. Because of that we had to
rely on each other as playmates and for entertainment. We were good at improvising. One time
in Taiwan we stood on top of a septic tank and pretended it was a stage where we could perform
songs.

6. I always looked out for my younger brother Chuck. One time when we were living in
Alaska I returned home to learn he had been bullied by one of the neighborhood kids. My sister
Debbie and I sought the bully out and made sure he learned his lesson. He never bothered Chuck
again.

7. Chuck was always very accomplished at everything he did. He was a real go-getter.
He put himself through college delivering pizzas. I was with him at a bar when he met his future
wife, Linda. She did not know I was his sister and I pretended to be flirting with him to see
whether that would get a rise out of her. I think it did. At any rate, they ended up getting
married.

8. When I got married, Chuck would tease me about my husband, who was also in the
Air Force, but not a pilot like Chuck. Although Chuck and I had a lot of fun together and there
were a lot of laughs and some good-natured ribbing, the underlying truth was that we were very
close and shared a real bond.

9. | was traveling and working in Japan when I first heard about the bombing attack on
the Khobar Towers. I received a call from my mom, who had just buried our father a few
months before. She was deeply distraught and crying. I also felt waves of anxiety and concern
wash over me. Although I knew that bombs don’t pick favorites, I just couldn’t imagine that
someone with Chuck’s vitality and strength of will could be gone. But I knew that it was a

possibility and I felt terrible.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 9 of 18

10. I did learn a few days later that he would be all right, and ] was overjoyed to hear
that.

11. When we saw each other again after a few more months, I felt that Chuck had gone
through a lot and was still struggling to process it. He did not seem as confident and outgoing as
he had been before. He seemed more detached.

12. | felt bad for him but I had confidence that he could put it behind him and not let
what he had gone through define him. | was proud to see him continue his stellar career in the
Air Force and become a top-level flight instructor, an honor and distinction reserved for the very
best.

13. In some ways the experience drew our whole family closer together. There is no
question that I suffered substantial emotional distress when I heard of the attack, and especially
before I knew whether Chuck had survived, and then later when I saw the initial effect it had on
him. But I also was proud of how he and our whole family rallied to put it behind us, and not let
it drag us down.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

ay)

 

Executed on October 12 2020
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 10 of 18

EXHIBIT C
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 11 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDITH BLANK

et al.

Plaintiffs,
Vv. Case No. 19-cv-3645

THE ISLAMIC REPUBLIC OF IRAN

Nee ee eee ee eee eee eee

Defendant.

DECLARATION OF PLAINTIFF JUDITH MACKENZIE

Judith MacKenzie declares pursuant to 28 U.S.C. Section 1746 as follows:

1. I am over eighteen and am competent to testify about the facts personally known to
me as set forth herein.

2. I was born in the United States of America and have been at all times throughout my
life a United States citizen. I am currently a resident of Virginia.

3. Iam the mother of Nicholas MacKenzie, who was a plaintiff in Akins v. Iran, 332 F.
Supp. 3d 1 (D.D.C, 2018), and was awarded a judgment in that case. My late husband Larry
and I raised our sons Nicholas and David to be kind, generous, honest, loving, and dedicated to
always doing the right thing.

4. We were an extremely close-knit and loving family. We traveled to many places of
interest throughout the United States and enjoyed vacationing in the Outer Banks of North
Carolina. During our travels, Larry and I tried to expose the boys to as many cultural and

historical sites as they could endure. When we were not on the go, Nick and I| shared a love for
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 12 of 18

board games such as checkers and Yahtzee, and we played together many times through the
years. Nick also loved to come with me to yard sales to look for things we could collect.

5. Larry and I were extremely proud of Nick and of the young man he had become when
he enlisted and began his service in the Air Force. We looked forward to his stories from his
deployments when he returned home on leave. We knew that he might be posted to far-away
places, and did not think that he was at too much risk when we learned that he was being sent to
the Dhahran Air Force Base in Saudi Arabia.

6. However, that illusion was shattered on June 25, 1996. I came home from work that
day in the late afternoon and saw that my husband Larry was deeply engrossed in a phone
conversation. Laid out in front of him was a folder that had Nick’s service records and other
personal matters. Larry was speaking in a manner that was both unusual and alarming—and it
made me realize that something horrific had happened.

7. He rose from the chair and looked at me. I could see the terror in his eyes. He was
shaking as he told me that Nick’s living quarters at the Khobar Towers had been attacked. He
told me that there was no word yet about what may have happened to Nick. We held each other
and wept uncontrollably.

8. We were devastated and sick with grief and worry. We called our son David, who
was also overcome with sorrow and disbelief when he heard the news.

9. I don’t recall exactly how long it took for us to hear the news that Nick would be
alright, but I believe it was at least a day or two, and that time was the darkest time of my life,
filled with worry and despair.

10. When we did finally hear from Nick we were so relieved and happy, and proud to

learn that he had done so much to help rescue others who were hurt much worse than he was.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 13 of 18

11. The next few months until Nick returned to the United States were also extremely
hard on all of us. We dreaded hearing of some new attack. We were always on edge.

12. My husband became anxious and sad. | couldn’t sleep at night and had to take sleep
medication that was prescribed for me for the first time. I know that our older son David also
suffered from stress and anxiety. Overall, the tragic attack in Saudi Arabia created ongoing
stress and anxiety for all four of us that we had never experienced before.

13. After several more months, we were finally able to see Nick again back in the States.
It was the most joyful occasion of our lives. We were overwhelmed with joy to see our loving
son again and thanked God for this miracle.

14. But then I began to process some of the bad news. Nick told us about the horrors of
what had happened and what he had undergone and seen among his injured and deceased
comrades.

15. He did not seem like himself. He was bewildered, anxious, and insecure. Within six
months he rushed into a marriage, perhaps to escape some of those feelings. That didn’t work
out and Nick was soon separated from his new spouse and seeking a divorce.

16. Nick's extreme sadness, withdrawal from social activities, and lack of interest in
some of his former favorite pastimes were obvious to me and hurt my heart.

17. Over time, Nick has improved in many ways and currently has a good job working
for an aerospace company. He has also re-married and has found some stability in his family
life. But he remains easily startled and tries to avoid stressful situations which, at times, leads to

anxiety and anger.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 14 of 18

18. My hushand died in 2016. It has been difficult for me to face the challenges of life
without him. His passing added to the heartbreak our family had already experienced as a result
of the effect on Nick and on all of us of the attack on the Khobar Towers in 1996.

{ declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 

Executed on September.3 4 22020
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 15 of 18

EXHIBIT D
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 16 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDITH BLANK

et al.

Plaintiffs,
Vv. Case No. 19-cv-3645

THE ISLAMIC REPUBLIC OF IRAN

Nr me eee ee ne ee ee ee ee ee”

Defendant.

DECLARATION OF PLAINTIFF DAVID MACKENZIE

David MacKenzie declares pursuant to 28 U.S.C. Section 1746 as follows:

1. I am over eighteen and am competent to testify about the facts personally known to
me as set forth herein.

2. I was born in the United States of America and have been at all times throughout my
life a United States citizen. I am currently a resident of Virginia.

3. Iam the brother of Nicholas MacKenzie, who was a plaintiff in Akins v. Iran, 332 F.
Supp. 3d 1 (D.D.C. 2018), and was awarded a judgment in that case. I am about five years older
than Nick, and we grew up together. I loved my younger brother and we did a lot of things
together.

4. Our dad was a salesman, and we moved around a lot, but settled in the Richmond,

Virginia, area when I was around 12 and Nick was around 7.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 17 of 18

5. We were also fortunate enough to live for a time with my mom’s parents, Forrest and
Marylou Cossitt. My grandfather Forrest was very strong minded about a man’s obligation to
serve his country, and that stuck with Nick and was a large part of his pride and purpose to serve
in the military.

6. Nick and | were very close growing up. We did a lot of things together, but what
sticks in my mind most especially was skateboarding. We both loved it and did a lot of it around
our neighborhood, either by ourselves or with other kids. Our parents built a “half-pipe” in our
back yard so we could do more challenging skateboard maneuvers. When we were in our later
teen years, Nick and I lived together in the basement of our parents’ house.

7. As we grew older we continued to remain a very close-knit family. All of us loved
our annual vacations to the Outer Banks.

8. Even after Nick began his service in the Air Force, we remained close and stayed in
touch. We would all look forward to seeing him when he came home on leave. We followed his
deployments carefully, and hoped he would be able to avoid any substantial risks.

9. On June 25, 1996, I was living near Richmond with my wife and infant daughter. I
received a call from my parents. They sounded extremely anxious and worried. They told me
what had happened at the Khobar Towers, and they told me they had not yet heard anything
about Nick. We did not know if he had survived, or been injured. I felt terrible. I was worried
that the worst might have happened and I may never see Nick again.

10. A few days later my parents heard that although he had been injured, Nick would be
ok. They also heard that he had selflessly helped many others who were hurt much worse than
he was to be transported to where they could get medical assistance.

11. Waves of relief and happiness washed over me.
Case 1:19-cv-03645-BAH Document 18-2 Filed 12/29/20 Page 18 of 18

12. Nick was required to stay at the Khobar Towers for several more months. J know
that was a difficult time for him and for our whole family. We were al! worried that there could
be another attack at any time.

13. When Nick finally returned home, and I got to see him again, I felt that he was not
the same person | had known when he left. He was less trusting and quick to anger about small
things. I felt that I had lost someone close to me who had been replaced with a colder, more
suspicious and anxious person.

14. Fortunately, we re-established a close bond despite those issues, and we lived
together again in the period from about 2001 through 2004.

15. Over the years since then Nick and I have remained close. We still see each other
frequently and stay in close touch with our mother as well. [ love him dearly and | thank God
every day for sparing his life and pray for the families of those who were less fortunate.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 

 

7 a a2
David MacKenzie”

Ey
Executed on September-<“}, 2020
